 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT
 5                                           DISTRICT OF NEVADA
 6                                                       ***
 7       MICHELLE M. NAULT,                                          Case No. 2:19-00038-GMN-PAL
 8                                               Plaintiff,
                                                                          SCREENING ORDER
 9              v.
                                                                          (IFP App – ECF No. 1)
10       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,1
11
                                              Defendant.
12

13             Plaintiff Michelle M. Nault has submitted an Application to Proceed In Forma Pauperis
14   (ECF No. 1) along with a proposed Complaint (ECF No. 1-2). This Application and Complaint
15   are referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A) and LR IB 1-3 of the Local
16   Rules of Practice.
17   I.        APPLICATION TO PROCEED IN FORMA PAUPERIS
18             Ms. Nault’s Application includes the affidavit required by 28 U.S.C. § 1915(a) showing an
19   inability to prepay fees and costs or give security for them. Accordingly, the request to proceed in
20   forma pauperis (“IFP”) will be granted. The court will now review the proposed complaint.
21   II.       SCREENING THE COMPLAINT
22             A. Legal Standards
23             After granting a request to proceed IFP, federal courts must screen a complaint and any
24   amended complaints before allowing a case to move forward, issuing summonses, and requiring a
25
     1
26     The proposed complaint generically names the Commissioner of Social Security Administration as the
     defendant. Nancy A. Berryhill is the Acting Commissioner of Social Security. Pursuant to the Federal
27   Rules of Civil Procedure and the Social Security Act, the court therefore substitutes Nancy A. Berryhill as
     the defendant. See Fed. R. Civ. P. 25(d) (allowing the automatic substitution of a successor to a public
28   officer who is a party to an action but ceases to hold office while the action is pending); 42 U.S.C. § 405(g).

                                                              1
 1   responsive pleading. Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en banc). Courts are

 2   required to dismiss an IFP action if the complaint fails to state a claim upon which relief may be

 3   granted, is legally “frivolous or malicious,” or seeks money from a defendant who is immune from

 4   such relief. 28 U.S.C. § 1915(e)(2). The standard for determining whether a plaintiff has failed

 5   to state a claim upon which relief can be granted under § 1915 is the same as the standard under

 6   Rule 12(b)(6) of the Federal Rules of Civil Procedure2 for failure to state a claim. Watison v.

 7   Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). A screening under Rule 12(b)(6) is essentially a

 8   ruling on a question of law. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

 9             A properly pled complaint must provide “a short and plain statement of the claim showing

10   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To avoid dismissal, a plaintiff must

11   allege enough facts to state a claim for relief that is plausible on its face. Bell Atlantic Corp. v.

12   Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility when a plaintiff alleges factual

13   content that allows the court to make a reasonable inference that a defendant is liable for the claim

14   alleged. Teixeira v. County of Alameda, 873 F.3d 670, 678 (9th Cir. 2017) (quoting Ashcroft v.

15   Iqbal, 556 U.S. 662, 678 (2009)). This plausibility standard is not a “ ‘probability requirement,’

16   but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

17   U.S. at 678 (quoting Twombly, 550 U.S. at 556). Although Rule 8(a) does not require detailed

18   factual allegations, it demands “more than labels and conclusions.” Iqbal, 556 U.S. at 678.

19             Here, Ms. Nault challenges a decision by the Social Security Administration (“SSA”)

20   denying her disability insurance benefits and supplemental security income under Titles II and

21   XVI of the Social Security Act. Compl. ¶ III. To state a valid benefits claim, a complaint must

22   give the Commissioner fair notice of what the plaintiff’s claim is and the grounds upon which it

23   rests. See Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (noting that a complaint must contain

24   sufficient factual allegations “to enable the opposing party to defend itself effectively”). A plaintiff

25   must present sufficient detail for the court to understand the disputed issues so that it can

26   meaningfully screen the complaint. See 4 Soc. Sec. Law & Prac. § 56:4 (2016); 2 Soc. Sec. Disab.

27   Claims Prac. & Proc. §§ 19:92–93 (2nd ed. 2015). To do so, a complaint should state when and

28   2
         All references to a “Rule” or the “Rules in this Order refer to the Federal Rules of Civil Procedure.
                                                            2
 1   how a plaintiff exhausted her administrative remedies with the SSA and the nature of her disability,

 2   including the date she claims she became disabled. The complaint should also contain a short and

 3   concise statement identifying why the SSA’s decision was wrong and showing that the plaintiff is

 4   entitled to relief. Sabbia v. Comm’r Soc. Sec. Admin., 669 F. Supp. 2d 914, 918 (N.D. Ill. 2009),

 5   aff’d by 433 F. App’x 462 (7th Cir. 2011).

 6          B. Exhaustion of Administrative Remedies

 7          Before a plaintiff can sue the SSA in federal court, she must exhaust her administrative

 8   remedies. 42 U.S.C. § 405(g); Bass v. Social Sec. Admin., 872 F.2d 832, 833 (9th Cir. 1989)

 9   (“Section 405(g) provides that a civil action may be brought only after (1) the claimant has been

10   party to a hearing held by the Secretary, and (2) the Secretary has made a final decision on the

11   claim”). Generally, if the SSA denies an application for disability benefits, a claimant can request

12   reconsideration of the decision. If the claim is denied upon reconsideration, a claimant may request

13   a hearing before an Administrative Law Judge (“ALJ”). If the ALJ denies the claim, a claimant

14   may request review of the decision by the Appeals Council. If the Appeals Council declines

15   review, a claimant may then request review by the United States District Court. 20 C.F.R.

16   §§ 404.981, 416.1481. A civil action for judicial review must be filed within 60 days after receipt

17   of the Appeals Council’s notice of a final decision. Id.; 42 U.S.C. § 405(g); 20 C.F.R. § 405.501.

18   The SSA assumes that the notice of final decision will be received by mail within five days of the

19   date on the notice unless shown otherwise. 20 C.F.R. §§ 416.1401, 422.210(c). Thus, an action

20   commenced within 65 days is presumed timely. Id. If a claimant does not file a civil action within

21   the allowed time frame, he or she loses the right to judicial review. 20 C.F.R. § 404.900(b). The

22   civil action must be filed in the judicial district in which the claimant resides. 42 U.S.C. § 405 (g).

23          In this case, Ms. Nault alleges that on October 31, 2018, the Appeals Council denied the

24   request for review and the ALJ’s decision became the final decision of the Commissioner. Compl.

25   ¶ V. Thus, it appears she has exhausted her administrative remedies. She timely commenced this

26   action as the Complaint was filed on January 4, 2019, and the Complaint indicates that she resides

27   within the District of Nevada. Id. ¶¶ II, V. Accordingly, Nault has satisfied these prerequisites

28   for judicial review.
                                                       3
 1          C. Grounds for Ms. Nault’s Appeal

 2          The Complaint seeks judicial review of the Commissioner’s final decision and asks the

 3   court to reverse that decision, or alternatively, to remand this matter for a new hearing. A district

 4   court can affirm, modify, reverse, or remand a decision if plaintiff has exhausted his administrative

 5   remedies and timely filed a civil action. However, judicial review of the Commissioner’s final

 6   decision is limited to determining whether: (1) there is substantial evidence in the record as a whole

 7   to support the Commissioner’s findings; and (2) the correct legal standards were applied. Morgan

 8   v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

 9          In her Complaint, Ms. Nault alleges she has been disabled since the alleged onset date of

10   March 1, 2013, and continuing through the present. Compl. ¶ VI. Nault alleges she has the

11   medically determinable impairments of Cervical and Lumbar Degenerative Disc Disease, Bipolar

12   Disorder, Post-Traumatic Stress Disorder, and Attention-Deficit/Hyperactivity Disorder. Id.

13   Despite these impairments, the ALJ rendered a decision on May 19, 2015, denying her claim for

14   disability benefits, and finding that she was not disabled. Id. ¶ IV.

15          Ms. Nault alleges that the ALJ committed reversible error by improperly rejecting (1) the

16   mental health disability allegations, (2) the testimony of Nault and a lay witness, and (3) the

17   opinion of the treating PA-C. Id. ¶ VI. The Complaint contains sufficient factual allegations to

18   give the Commissioner fair notice of Nault’s disagreement with the final decision. See Starr, 652

19   F.3d at 1216. Accordingly, her Complaint states a plausible claim for initial screening purposes.

20          Based on the foregoing,

21          IT IS ORDERED:

22          1. Plaintiff Michelle M. Nault’s Application to Proceed In Forma Pauperis (ECF No. 1)

23              is GRANTED. She will not be required to pay the $400 filing fee.

24          2. Ms. Nault is permitted to maintain this action to conclusion without prepaying any fees

25              or costs or giving security therefor. However, this Order granting IFP status does not

26              extend to the issuance and/or service of subpoenas at government expense.

27          3. The Clerk of Court shall FILE the Complaint.

28          4. The Clerk of Court shall ISSUE SUMMONS to the United States Attorney for the
                                                       4
 1      District of Nevada and DELIVER the summons and Complaint to the U.S. Marshal

 2      for service.

 3   5. The Clerk of Court shall also ISSUE SUMMONS to the Commissioner of Social

 4      Security and Attorney General of the United States.

 5   6. Ms. Nault shall SERVE the Commissioner of Social Security by sending a copy of the

 6      summons and Complaint by certified mail to: (1) Office of the Regional Chief Counsel,

 7      Region IX, Social Security Administration, 160 Spear Street, Suite 800, San Francisco,

 8      California 94105-1545; and (2) Attorney General of the United States, Department of

 9      Justice, 950 Pennsylvania Avenue, N.W., Room 4400, Washington, D.C. 20530.

10   7. Following the Commissioner’s filing of an answer, the court will issue a scheduling

11      order setting a briefing schedule.

12   8. From this point forward, Ms. Nault shall serve upon Commissioner or, if appearance

13      has been entered by counsel, upon the attorney, a copy of every pleading, motion, or

14      other document filed with the Clerk of Court pursuant to LR IC 1-1 and 4-1 of the Local

15      Rules of Practice. In accordance with LR IC 4-1(d), the parties shall include with each

16      filing a certificate of service stating that a true and correct copy of the document was

17      served on an opposing party or counsel for an opposing party and indicating how

18      service was accomplished. The court may disregard any paper received by a district

19      judge or magistrate judge that has not been filed with the Clerk of Court, and any paper

20      received by a district judge, magistrate judge, or the Clerk of Court that fails to include

21      a certificate of service.

22   Dated this 10th day of January, 2019.
23

24
                                                   PEGGY A. LEEN
25                                                 UNITED STATES MAGISTRATE JUDGE
26

27

28
                                              5
